Title: From Thomas Jefferson to John Rutledge, Jr., 2 May 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.


          
            Friday May 2. 1788.
          
          Mr. Jefferson’s compliments to Mr. Rutledge. He had not decided about going to the review tomorrow, and therefore it needs a much less sacrifice than he is disposed to make to Mr. Rutledge to abandon the little idea he had of going. He has but two horses which can be well rode. Mr. Short will naturally expect one, and Mr. Rutledge shall have the other.
        